Texas Tech Health Science




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2015

                                      No. 04-15-00489-CV

                                   Marcus Everette HARPER,
                                           Appellant

                                                 v.

                       TEXAS TECH HEALTH SCIENCE CENTER,
                                    Appellee

                       From the 251st District Court, Potter County, Texas
                                   Trial Court No. 97,305-C
                                 Ana Estevez, Judge Presiding

                                         ORDER
        This appeal was transferred to this court from the Court of Appeals for the Seventh
District of Texas at Amarillo. The order appellant seeks to appeal is an order granting the
motion to dismiss filed by Texas Tech Health Science Center pursuant to section 74.351(b) of
the Texas Civil Practice and Remedies Code (“Code”). Although a party may appeal from an
order denying a motion filed pursuant to section 74.351(b), see TEX. CIV. PRAC. & REM. CODE. §
51.014(a)(9), section 51.014(a) does not authorize an appeal from an interlocutory order granting
a motion filed pursuant to section 74.351(b). Because the order appellant seeks to appeal does
not dispose of all parties and causes of action and the trial court did not enter a severance order,
the order is interlocutory and is not final and appealable. See Houston Health Clubs, Inc. v. First
Court of Appeals, 722 S.W.2d 692, 693 (Tex. 1986); Northeast Indep. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966).

       Before this appeal was transferred, the Seventh Court of Appeals issued a letter
questioning its jurisdiction over the appeal and requesting responses from the parties. In his
response, appellant states the trial court authorized the appeal under section 51.014(d) of the
Code; however, the citation to the record set forth in appellant’s response does not support this
statement. Furthermore, this court could not locate an order signed by the trial court authorizing
appellant’s appeal pursuant to section 51.014(d). It is therefore ORDERED that appellant show
cause in writing within fifteen days from the date of this order why this appeal should not be
dismissed for lack of jurisdiction.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court